DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 
	Response to Amendment
1. This office action is in response to communications filed 6/23/2022 Claims 1, 22, 23 are amended. Claims 3-9, 11, 24-30, 32 are original. Claim 2 is previously presented. Claims 10, 12-21, 31, 33-46 are canceled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 22-30, 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 2, 3, 4, 5, 6, 7, 9, 22, 23, 24, 25, 26, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2014/0095328, Forouzandeh et al. (hereinafter Forouzandeh) in view of U.S. Patent Application 2021/0274250, Chundi et al. (hereinafter Chundi).

2. 	Regarding Claim 1, Forouzandeh discloses A method for presenting content items simultaneously (Figs. 3-10), the method comprising: 
 	receiving a first request to present a first content item on a display (Fig. 1; [0036], a user requests a webpage);
 	in response to receiving the request, causing to be presented a second content item on the display as a first presentation type (Fig. 1; Fig. 10: 1010 image, a video player ; [0036], an advertising unit is shown as overlay);
 	receiving a second request to modify a presentation size of the second content item in order to cause presentation of the second content item in a modified presentation size (Fig. 1; [0036] and [0053], advertising unit is moved and resized); 
 	comparing the modified presentation size of the second content item to a threshold size;
 	based on the comparing, determining that the modified presentation size is smaller than the threshold size (change in presentation between Fig. 4 and 5. Examiner notes that a threshold is reached that triggers the change as the user continuously scrolls down. Inherent thresholds are crossed that trigger modifications. Change between 4 and 5 inherently occurs when a threshold change in size is crossed); 
 	in response to the determining, causing to be simultaneously presented on the display the first content item and the second content item, wherein the second content item is presented on the display as a second presentation type (Figs. 1, 4-8; [0036] and [0040-[0044], depending on the size of the advertising unit, additional images, text or videos are included, thereby changing the presentation type).
 	However, Forouzandeh does not explicitly disclose comparing the modified presentation size of the second content item to a threshold size relative to the maximum size of the display window;
 	based on the comparing, determining that the modified presentation size is smaller than the threshold size relative to the maximum size of the display window;
 	Chundi teaches comparing the modified presentation size of the second content item to a threshold size relative to the maximum size of the display window (Figs. 6, 12: size calculation circuit 1218; [0006], The apparent size of the content area may further be compared to a second threshold size that is smaller than the first threshold size. [0009], modifying presentation of the content based on the apparent size is to determine a maximum size of the content area, determine a current apparent size of the content area, and compare the maximum size with the current size.);
 	based on the comparing, determining that the modified presentation size is smaller than the threshold size relative to the maximum size of the display window (Fig. 6; [0006], The apparent size of the content area may further be compared to a second threshold size that is smaller than the first threshold size. [0009], If the current size of the content area is smaller than the maximum size of the content area, then a size of the content area at which the apparent size of the content area matches the actual size of the content area may be determined.);
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the presentation size of client device 1500 as taught in Forouzandeh with modifying presentation of content based on the apparent size of a display screen as taught in Chundi for the purposes of adaptively modifying presentation of content in relation to a display device. Hence results in a viewing experience in which the user's ability to see clearly what is happening in the content may vary with the distance from the screen (Chundi, [0002]).

 	

3. 	Regarding Claim 2, Forouzandeh in view of Chundi discloses The method of claim 1 
 	Forouzandeh discloses wherein determining that the modified presentation size is smaller than the threshold size comprises modifying the presentation size of the second content item from a size that is greater than the threshold to a size that is not greater than the threshold and wherein the first presentation type comprises a video presentation type and the second presentation type comprises at least one of a text or icon presentation type (Fig. 3-9 [0039]-[0047], a webpage 302 including the advertising unit 304 at the bottom of the webpage. The webpage 302 including the advertising unit 304 at a higher position when compared to FIG. 3. Advertising unit 304 has a significant change in size as it attains a prominent position at approximately the center of the display/webpage 302. FIG. 6 shows the words "Norton" being displayed in addition to "360" in the image within the advertising unit when compared to FIG. 5. The advertising unit 304 shows a video player with user controls so that users can play the video associated with the advertisement if they so desire by clicking the play button 802).
 	However, Forouzandeh does not explicitly disclose determining that the modified presentation size is smaller than the threshold size
 	Chundi teaches determining that the modified presentation size is smaller than the threshold size (Fig 2. Examiner notes that the text is smaller in landscape than portrait position, (Fig. 6; [0006], The apparent size of the content area may further be compared to a second threshold size that is smaller than the first threshold size.);
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the presentation size of client device 1500 as taught in Forouzandeh with modifying presentation of content based on the apparent size of a display screen as taught in Chundi for the purposes of adaptively modifying presentation of content in relation to a display device. Hence results in a viewing experience in which the user's ability to see clearly what is happening in the content may vary with the distance from the screen (Chundi, [0002]).

4. 	Regarding Claim 3, Forouzandeh in view of Chundi discloses The method of claim 1 comprising:
 	Forouzandeh discloses determining that the modified presentation size crosses a second threshold (Fig. 3-9 [0039]-0047], a webpage 302 including the advertising unit 304 at the bottom of the webpage. The webpage 302 including the advertising unit 304 at a higher position when compared to FIG. 3.; and 
 	in response to determining that the modified presentation size of the second content item crosses the second threshold, causing the second content item to be presented on the display as a third presentation type (Figs. 3-9; [0039]-[0047], as the advertising unit 304, gradually moves up the webpage and attains a prominent position within the display/webpage as seen in FIGS. 3-9, it can be concluded that the user watching the advertisement is interested in it and accordingly, the size and the content is varied to capture the user's attention. If the user has completed viewing the ad and would like to continue browsing the webpage content below the advertisement unit or overlay).

5. 	Regarding Claim 4, Forouzandeh in view of Chundi discloses The method of claim 3 
 	Forouzandeh discloses wherein the first presentation type comprises at least a video presentation type ([0044], The advertising unit 304 shows a video player with user controls so that users can play the video associated with the advertisement if they so desire by clicking the play button 802), the second presentation type comprises at least a static image presentation type ([0036], advertising unit can comprise static images), and the third presentation type comprises at least a text field presentation type (FIG. 6 shows the words "Norton" being displayed in addition to "360" in the image within the advertising unit).

6. 	Regarding Claim 5, Forouzandeh in view of Chundi discloses The method of claim 2 
 	Forouzandeh discloses wherein the second presentation type comprises a scrolling text presentation type (Figs. 3-9; [0039]-[0047], scrollbar 306 is initially positioned at the top of the webpage. In an embodiment, a `drag me` button can be provided as shown in FIG. 3 to draw the user's attention to the advertising unit 304 and to facilitate the user to pull the advertising unit 304 up the webpage 302).

7. 	Regarding Claim 6, Forouzandeh in view of Chundi discloses The method of claim 1 
 	Forouzandeh discloses wherein second content item is presented on the display as a second presentation type while receiving the second request to modify the presentation size of the second content and in response to the determining that the modified presentation size crosses a threshold (Figs. 3-9; [0039]-[0047], as the advertising unit 304, gradually moves up the webpage and attains a prominent position within the display/webpage as seen in FIGS. 3-9, it can be concluded that the user watching the advertisement is interested in it and accordingly, the size and the content is varied to capture the user's attention). 

8. 	Regarding Claim 7, Forouzandeh in view of Chundi discloses The method of claim 1 
 	Forouzandeh discloses wherein the method further comprises:
 	receiving a third request to modify a presentation position of the second content item in order to cause presentation of the second content item in a modified presentation position (Figs. 3-9; [0039]-[0047], If the user has completed viewing the ad and would like to continue browsing the webpage content below the advertisement unit or overlay; 
 	determining that the modified presentation position crosses a position threshold ([0036]-[0037], additional content can be presented at 112 automatically upon the advertising unit attaining the maximum size as shown at 108. users can obtain a complete display regardless of the initial size or the initial orientation of the display); 
 	in response to the determining the modified presentation position crosses a position threshold, causing to be simultaneously presented on the display the first content item and the second content item (as the advertising unit 304, gradually moves up the webpage and attains a prominent position within the display/webpage as seen in FIGS. 3-9), wherein the second content item is presented on the display as a third presentation type (Figs. 1, 3-9; [0036],[0037],[0039]-[0047], [0053], The overlay at 1002 includes three prominent components, an image 1010, a video player 1020 and a text message 1030 arranged sequentially along the horizontal axis of the view).

9. 	Regarding Claim 9, Forouzandeh in view of Chundi discloses The method of claim 1 comprising:
 	Forouzandeh discloses determining that the modified presentation size crosses a second threshold (Figs. 1, 3-9;[0036]-[0047], additional content can be presented at 112 automatically upon the advertising unit attaining the maximum size as shown at 108. users can obtain a complete display regardless of the initial size or the initial orientation of the display); and 
 	in response to determining that the modified presentation size of the second content item crosses the second threshold, causing the second content item to be presented on the display as a third presentation type (Figs. 1, 3-9; [0036], [0037],[0039]-[0047], [0053], The overlay at 1002 includes three prominent components, an image 1010, a video player 1020 and a text message 1030 arranged sequentially along the horizontal axis of the view).

10. 	Regarding Claim 22, Forouzandeh discloses A system for presenting content items simultaneously (Figs. 3-10), the system comprising: 
 	input circuitry configured to receive an input to present content items simultaneously (Fig. 14: [0055], multiple interfaces);
 	a display for presenting content items simultaneously (Fig. 14: display interface 1401 and Figs. 3-10, displays additional media); and 
 	control circuitry programmed (Fig. 14: processing unit 1412) and configured to:
 	receive a first request through the input circuitry to present a first content item on the display (Fig. 1; [0036], a user requests a webpage);
 	in response to receiving the request, causing to be presented a second content item on the display as a first presentation type (Fig. 1; [0036], an advertising unit is shown as overlay);
 	receive a second request through the input circuitry to modify a presentation size of the second content item in order to cause presentation of the second content item in a modified presentation size Fig. 1; [0036] and [0053], advertising unit is moved and resized);
 	compare the modified presentation size of the second content item to a threshold size;
 	based on the comparing, determine that the modified presentation size is smaller than the  threshold size; 
 	in response to the determining, causing to be simultaneously presented on the display the first content item and the second content item, wherein the second content item is presented on the display as a second presentation type. (Figs. 1, 4-8; [0036] and [0040-[0044], depending on the size of the advertising unit, additional images, text or videos are included, thereby changing the presentation type).
 	However, Forouzandeh does not explicitly disclose comparing the modified presentation size of the second content item to a threshold size;
 	based on the comparing, determining that the modified presentation size is smaller than the threshold size;
 	Chundi teaches comparing the modified presentation size of the second content item to a threshold size relative to the maximum size of the display window (Figs. 6, 12: size calculation circuit 1218; [0006], The apparent size of the content area may further be compared to a second threshold size that is smaller than the first threshold size. [0009], modifying presentation of the content based on the apparent size is to determine a maximum size of the content area, determine a current apparent size of the content area, and compare the maximum size with the current size.)
 	based on the comparing, determining that the modified presentation size is smaller than the threshold size relative to the maximum size of the display window (Fig. 6; [0006], The apparent size of the content area may further be compared to a second threshold size that is smaller than the first threshold size. [0009], If the current size of the content area is smaller than the maximum size of the content area, then a size of the content area at which the apparent size of the content area matches the actual size of the content area may be determined.);
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the presentation size of client device 1500 as taught in Forouzandeh with modifying presentation of content based on the apparent size of a display screen as taught in Chundi for the purposes of adaptively modifying presentation of content in relation to a display device. Hence results in a viewing experience in which the user's ability to see clearly what is happening in the content may vary with the distance from the screen (Chundi, [0002]).

11. 	Claim 23 is a system claim, rejected with respect to the same limitation in the method Claim 2.
12. 	Claim 24 is a system claim, rejected with respect to the same limitation in the method Claim 3.
13. 	Claim 25 is a system claim, rejected with respect to the same limitation in the method Claim 4.
14. 	Claim 26 is a system claim, rejected with respect to the same limitation in the method Claim 5.
15. 	Claim 27 is a system claim, rejected with respect to the same limitation in the method Claim 6.
16. 	Claim 28 is a system claim, rejected with respect to the same limitation in the method Claim 7.
17. 	Claim 30 is a system claim, rejected with respect to the same limitation in the method Claim 9.


18. 	Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Forouzandeh in view of Chundi as applied to claim 1 and 22 above, and further in view of WO 2017/196844 A1, Gupta.

19. 	Regarding Claim 8, Forouzandeh in view of Chundi discloses The method of claim 7,
 	However, Forouzandeh in view of Chundi does not explicitly disclose wherein the position threshold is based on determining that the modified presentation position would cause the presentation of the second content item to interfere by at least a predetermined amount with the presentation of the first content item.
 	Further, Gupta teaches wherein the position threshold is based on determining that the modified presentation position would cause the presentation of the second content item to interfere by at least a predetermined amount with the presentation of the first content item ([0021]-[0022], the media guidance application may overlay the catchup media over the live audio-visual media on a first display device when an importance of an event in the live audio-visual media is greater than an event in the catch-up audio-visual media. The media guidance application may detect objects in the live audio-visual media that are important to the user and may change a size of the catch-up audio-visual media overlay so that the overlay does not obstruct the objects).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overlay feature as taught in Forouzandeh with the display device able to detect importance of events presented as taught in Gupta for the purposes of change a size of an overlay so that it does not obstruct important objects. Hence, improving user viewing experience.

20. 	Claim 29 is a system claim, rejected with respect to the same limitation in the method Claim 8.

21. 	Claims 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Forouzandeh in view of Chundi as applied to claim 1 and 22 above, and further in view of U.S. Patent Application 2018/0014066, Berman et al. (hereinafter Berman) further in view of U.S. Patent Application 2020/0125600 Jo.

22. 	Regarding Claim 11, Forouzandeh in view of Chundi discloses The method of claim 1
 	However, Forouzandeh in view of Chundi does not explicitly disclose wherein the first presentation type includes a first audio presentation type, the second presentation type includes a second audio presentation type, and wherein the second audio presentation type includes a different audio volume than used for the first audio presentation type.
 	Further, Berman teaches wherein the first presentation type includes a first audio presentation type, the second presentation type includes a second audio presentation type ([0079] and [0081], playback modes with audio, with audio muted and using closed captioning when audio is muted),
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the audio content as taught in Forouzandeh with additional audio settings as taught in Berman for the purposes of enhancing user entertainment experience.
 	Forouzandeh in view of Chundi further in view of Berman may not explicitly disclose wherein the second audio presentation type includes a different audio volume than used for the first audio presentation type.
 	Further, Jo teaches wherein the second audio presentation type includes a different audio volume than used for the first audio presentation type. ([0044], distinguish voice from non-vocal sounds. system 100 can also recognize and include in the subtitle or transcript non-vocal sounds, such as sound effects)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination as taught in Forouzandeh in view of Nicholls with additional audio settings as taught in Berman with a particular mapping of which output mode to choose based on which size criteria as taught in Jo for the purposes of enhancing user entertainment experience.

23. 	Claim 32 is a system claim, rejected with respect to the same limitation in the method Claim 11.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422